Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
Regarding claims 1 and 11; allowability resides, at least in part, with the prior art not showing or fairly teaching a microelectromechanical device with a backplane comprising at least two RF stacks disposed above respective RF conductors, a center stack disposed between the at least two RF stacks with a beam disposed above the center stack and the RF stacks while the beam is below a top electrode in conjunction with ALL the remaining limitations within claims 1 and 11;
where it is understood the method of forming the claimed device is inseparable from the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:

US 10,029,914 Huffman et al., US 10,224,164 Van Kampen et al. each show a micromechanical device comprising one RF conductor (electrode) and one or more bottom (pull-down) and top (pull-up electrodes). 
	However neither Huffman et al. nor Van Kampen et al. show or teach the micromechanical device comprising at least two RF conductors upon which there are respective RF stacks with a center stack disposed therebetween.

US 2018/0315748 Gaddi et al. [Fig. 2] shows a micromechanical device 200 comprising an RF conductor (102) and RF stack (206) and a plurality of bottom electrodes (104) and a top electrode (226); where [Fig. 3] shows an alternate configuration with at least two RF conductors.

	However Gaddi et al. does not show the structural relationships of the 

US 9,018,717 Knipe et al. shows a beam for use in a micromechanical device comprising a waffle section and hinge sections.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                          Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
      The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833